If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 27, 2022
               Plaintiff-Appellee,

v                                                                    No. 354964
                                                                     Barry Circuit Court
NATHAN LEVI CHRISTIE,                                                LC No. 19-000787-FH

               Defendant-Appellant.


Before: CAMERON, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

         Defendant, Nathan Levi Chistie, pleaded guilty to operating a motor vehicle while
intoxicated (OWI), third offense, MCL 257.625(1); MCL 257.625(9)(c). Defendant was sentenced
as a third-offense habitual offender, MCL 769.11, to 80 to 120 months’ imprisonment. We affirm
defendant’s sentence.

                                       I. BACKGROUND

        In September 2019, law enforcement was contacted after defendant drove his motor vehicle
into a ditch. Defendant was arrested after he “failed” field sobriety tests. Laboratory results later
reflected that defendant’s blood alcohol content was 0.203 grams of alcohol per 100 milliliters of
blood. Defendant was uncooperative and combative with law enforcement after his arrest.
Defendant was charged with OWI, third offense, and with resisting and obstructing a police officer,
MCL 750.81d. The prosecutor also filed a notice that defendant was subject to a sentence
enhancement as a fourth-offense habitual offender under MCL 769.12.

       In October 2019, defendant pleaded guilty to OWI, third offense, as a third-offense habitual
offender. In exchange for defendant’s plea, the prosecutor agreed to dismiss the resisting and
obstructing charge and the habitual fourth-offender notice. On the basis of defendant’s prior record




                                                -1-
variable (PRV) and offense variable scores, the trial court scored the minimum guidelines and
determined that defendant’s recommended minimum sentence range was 12 to 36 months’
imprisonment. The trial court then departed from the guidelines and sentenced defendant to 80 to
120 months’ imprisonment. After sentencing, defendant moved to withdraw his plea based on an
argument that he lacked notice that he could face prison time above the minimum guidelines. The
trial court denied the motion, and this appeal followed.

                  II. STANDARD OF REVIEW AND PRINCIPLES OF LAW

       Defendant argues that the trial court improperly exceeded the minimum guidelines. We
disagree.

       “This Court reviews sentencing decisions for an abuse of discretion.” People v Skinner,
502 Mich 89, 131; 917 NW2d 292 (2018). An abuse of discretion occurs when the trial court
chooses an outcome that falls outside the range of reasonable and principled outcomes. People v
Babcock, 469 Mich 247, 269; 666 NW2d 231 (2003). In the context of sentencing, a trial court
abuses its discretion by violating the principle of proportionality.1 People v Dixon-Bey, 321 Mich
App 490, 524; 909 NW2d 458 (2017).

       Sentences imposed by the trial court must “be proportionate to the seriousness of the
circumstances surrounding the offense and the offender.” People v Steanhouse, 500 Mich 453,
474; 902 NW2d 327 (2017) (quotation marks and citation omitted).

              [R]elevant factors for determining whether a departure sentence is more
       proportionate than a sentence within the guidelines range . . . include (1) whether
       the guidelines accurately reflect the seriousness of the crime, (2) factors not
       considered by the guidelines, and (3) factors considered by the guidelines but given
       inadequate weight. [Dixon-Bey, 321 Mich App at 525 (citations omitted).]

Other factors include “the defendant’s misconduct while in custody, the defendant’s expressions
of remorse, and the defendant’s potential for rehabilitation.” Id. at 525 n 9 (quotation marks and
citations omitted).

        Although the applicable sentencing guidelines range is only advisory, “a sentencing court
must determine the applicable guidelines range and take it into account when imposing a
sentence.” People v Lockridge, 498 Mich 358, 365; 870 NW2d 502 (2015). The sentencing
guidelines are “a highly relevant consideration in a trial court’s exercise of sentencing discretion,”
and the trial court “must consult those [g]uidelines” when making a sentencing determination. Id.
at 391 (quotation marks and citation omitted).




1
  Defendant argues that the proper standard of review is whether the trial court’s sentence “shocks
the appellate court’s conscience.” However, this standard has been “abandoned” and replaced
with the proportionality standard. People v Babcock, 244 Mich App 64, 70; 624 NW2d 479 (2000).


                                                 -2-
                                         III. ANALYSIS

       Defendant in this case was convicted of OWI, third offense. The trial court scored the
minimum guidelines and determined that defendant’s recommended minimum sentence range was
12 to 36 months’ imprisonment. The trial court then stated as follows:

               [Defendant has] 8 prior felonies, 11 prior misdemeanors.

               This is to me a highlight of the fact that the sentencing guidelines are
       broke[n], because how could you possibly have someone [with] 8 prior felonies, 11
       prior misdemeanors, sev—this is I believe his seventh drunk driving [conviction2],
       twice in prison before, and the guidelines are 12 to 36 months on a ten-year
       [maximum]. That just tells me that this system is broken. This does not score
       things correctly at all.

        Thus, contrary to defendant’s arguments on appeal, the trial court considered the guidelines
but determined that they did not adequately take into account defendant’s extensive criminal
history. The trial court then stated, in relevant part, as follows:

               We have someone here who’s been in prison twice before, who’s been
       through all the services we can offer [him]. I have somebody here who if I let out
       and you hurt—you were on bond for a drunk driving . . . [when] you did this. If I
       let you out and you hurt or kill somebody, that’s to some extent on me, that’s how
       I look at it. I can’t do that. I can’t do that.

                                              * * *

               Based on every argument that the Prosecutor made, based on the fact that
       the Defendant has had two stints in prison, twice out, continues to fail, based on the
       fact [that] this is his seventh drunk driving and [that] this occurred while he was on
       bond for another drunk driving, based on the fact that he has gone through countless
       probations and other services provided by the court and—none of which seem[] to
       have helped, I am [going to] depart from the guidelines as the law allows me to do.
       I’m [going to] sentence him to 80 to 120 months in prison.

        We find no error in the trial court’s decision to depart from the recommended minimum
sentence range. The guidelines may not adequately account for a defendant’s extensive criminal
history. See People v Milbourn, 435 Mich 630, 657; 461 NW2d 1 (1990), abrogated on other
grounds by People v Steanhouse, 500 Mich 453 (2017) (“[A] sentencing judge could legitimately




2
  Defendant’s presentence investigation report for the instant offense reflected that defendant had
been convicted of OWI five times. At the sentencing hearing, defendant revealed that he had
recently been convicted of OWI in a different county and was awaiting sentencing. Thus, the
instant offense was defendant’s seventh OWI conviction.


                                                -3-
depart from the guidelines when confronted by the unlikely prospect of a one hundred-time repeat
offender, since the guidelines do not take such extensive criminal records into account.”). In this
case, defendant’s eligible prior felonies and misdemeanors resulted in a total PRV score of 115
points. This placed defendant in Level F, which is the highest PRV level and applies to any
defendant with 75 or more PRV points. See MCL 777.66. The guidelines not only failed to
account for defendant’s additional 40 PRV points, they also did not adequately account for the one
additional felony and seven nonqualifying misdemeanors that were not considered in scoring the
PRVs. See MCL 777.51(1)(a); MCL 777.52(1)(a); MCL 777.55(1)(c). As a result, it was
appropriate for the trial court to justify its upward departure, in part, on the basis of defendant’s
lengthy criminal history, which included numerous prior OWI convictions.

        Moreover, the trial court noted its concern that defendant had a low potential for reform,
stating that defendant had “gone through countless probations and other services provided [to him]
by the court” and that none of this “seem[ed] to have helped.” The trial court also noted the
seriousness of defendant’s offense. While the instant offense did not involve physical harm to
others, the frequency of defendant’s acts of driving while intoxicated and his high blood alcohol
content at the time of his arrest increased the risk that his behavior could lead to more serious
consequences in the future.

        Finally, the extent of the trial court’s departure is a relevant consideration when reviewing
a departure sentence for proportionality. See Milbourn, 435 Mich at 660. In this case, the trial
court’s departure exceeded the top end of defendant’s recommended minimum guidelines range
by more than 3-1/2 years. We nevertheless conclude that the trial court adequately justified this
departure by explaining that defendant’s criminal behavior had not changed despite having been
sentenced to prison and despite having had access to services. The trial court also noted that
defendant was a danger to the community due to his habitual drunk driving. We therefore conclude
that the trial court’s upward departure was “proportionate to the seriousness of the circumstances
surrounding the offense and the offender.” See Steanhouse, 500 Mich at 474. The trial court did
not abuse its discretion.

       Defendant also argues that he lacked notice of the possible sentence that he faced.
However, when granting defendant’s application for leave to appeal, this Court limited the issue
on appeal to “whether the trial court abused its discretion by departing from the sentencing
guidelines and imposing a prison sentence with an 80-month minimum.” People v Christie,
unpublished order of the Court of Appeals, entered January 27, 2021 (Docket No. 354964).
Therefore, we need not consider whether the trial court abused its discretion by denying




                                                -4-
defendant’s motion to withdraw his plea on the basis of lack of notice.3

       Affirmed.



                                                               /s/ Thomas C. Cameron
                                                               /s/ Michael J. Kelly
                                                               /s/ Douglas B. Shapiro




3
  To the extent that we have considered the argument, we find that it lacks merit. Indeed, defendant
was aware that the prosecutor was requesting that defendant be sentenced to prison and that he
could be sentenced to up to 10 years’ imprisonment for the OWI, third offense, conviction. At the
plea hearing, the trial court noted that it could sentence defendant to jail or prison, or that it could
permit defendant to enter into a treatment court. The trial court indicated that it would not make a
decision until it had more information. At the sentencing hearing, the trial court gave defendant
“a heads up” that the court may “go above the guidelines” and indicated that the court was willing
to adjourn the sentencing hearing. Defendant nonetheless decided to proceed with sentencing.


                                                  -5-